Citation Nr: 1826433	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-35 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to open a claim of entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's petition to reopen his claim of entitlement for service connection for residuals of a back injury.

In September 2012, a new VA Form 21-22 was received at the RO appointing the representative listed on the title page above.  The Board recognizes this change in representation.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for residuals of a back injury on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1977 rating decision denied service connection for residuals of a back injury.  The Veteran was notified of this decision and of his appellate rights by letter dated June 17, 1977.

2.  The Veteran did not submit a notice of disagreement within one year of the mailing of notice of the June 1977 rating decision, and no new and material evidence was obtained or received by VA within this one-year time period. 

3.  Additional evidence received since the June 1977 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a back injury.


CONCLUSIONS OF LAW

1.  The June 1977 rating decision is final with regard to the claim for service connection for residuals of a back injury.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the claim for service connection for residuals of a back injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal).

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade, 24 Vet. App. at 117 (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

Service connection for residuals of a back injury was originally denied in a June 1977 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated June 17, 1977.  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  Further, no new and material evidence was received within one year of the date of mailing of the rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the June 1977 rating decision is final with regard to this claim.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the service connection claim for residuals of a back injury in October 2010.  The Veteran advised of ongoing back pain and symptoms that prevent him from standing or sitting for extended periods of time and from other daily tasks, including ascending and descending stairs, raking leaves, and washing clothes.  See January 2018 Hearing Transcript.  These statements are presumed credible for the purpose of determining whether reopening is warranted.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.

Additionally, the Veteran submitted medical evidence that demonstrates the diagnosis of a current back disability.  A February 2012 VA treatment record shows the Veteran has low back pain and that a CT scan demonstrates degenerative disc disease.  An October 2011 CT scan report of the lower back indicates mild arthritic changes.

The above evidence relates to an unestablished fact necessary to support the claim, namely a current disability.  Thus, the Board finds the evidence is both new and material.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303; Shade, 24 Vet. App. at 122.  Therefore, the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim for service connection for residuals of a back injury; the appeal is granted to this extent only.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The claims folder contains medical evidence that demonstrates a current back disability and service treatment records (STRs) show the Veteran complained of and treated for back pain after being struck by a vehicle and after lifting a heavy object.  Moreover, an October 2011 CT scan report of the lower back shows mild arthritic changes.  Because there is at least an indication that the Veteran's current back disability may be related to his active duty service, a VA examination and opinion must be provided to make an informed decision on this claim.  McLendon, 20 Vet. App. at 83; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.  The claims folder also contains private treatment records.  On remand, efforts must be made to identify and obtain outstanding and relevant private treatment records under 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from February 2012, forward, including the West Roxbury Campus, and the Lowell Community Based Outpatient Clinic.

2.  Request that the Veteran identify any relevant outstanding private treatment records or other relevant evidence pertaining to his claim.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims folder.  At least two such efforts should be made unless it is clear that a second effort would be futile.

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed residuals of a back injury.  The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims folder has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner should elicit a full history from the Veteran.

The examiner must then address the following:

(a)  Identify all current back disabilities found to be present.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any current back disability had its clinical onset during active service or is related to any incident of service, including being struck by a vehicle while on a military base.

The examiner should note:

*  June 1972 STRs indicate the Veteran was treated for a back injury after being struck by a military vehicle. 

*  December 1972 STRs also demonstrate the Veteran received treatment for his back after lifting a heavy object in December 1972.  The injury was referred to as a back strain/sprain.

*  July 1973 STR notes radiographic findings of no bone or joint abnormality of the lumbosacral spine.

*  April 1977 radiographic report shows no abnormality of the lumbosacral spine. 

*  April 1977 VA Examination demonstrates the Veteran reported intermittent back pain since being struck by a military vehicle.

*  October 2011 CT scan report of the lower back shows mild arthritic changes.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


